Status of the Claims
	Claims 1-2, 4-9, 13-14, 16-17, and 19-21 are allowed.
	Claims 3, 10-12, 15, 18, and 22-23 are cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Carey on 05/20/2022 and follow-up telephone conversation on 05/23/2022. See the attached Interview Summary.

The application has been amended as follows: 

Please amend claims 1, 7, 13, 16, and 18-19 as follows. Claims 2, 4-6, 8-9, 14, 17, and 20-21 should remain as previously presented in the amendment filed 03/03/2022.

1. (Currently Amended) A computer-implemented method for editing elements, the method comprising:
receiving an isolation session-initiation user input that identifies one or more previously selected design elements that include a first design element on a first artboard;
activating an isolation session that includes the one or more previously selected design elements and a second design element identified by an association data structure, wherein the isolation session limits user interactions to a set of active design elements including the one or more previously selected design elements and an additional set of design elements identified by the association data structure;
enabling modifications to the first design element to be propagated to the second design element based on the isolation session being active; and
preventing modification of at least one design element that is excluded from the isolation session based on the isolation session being active;
terminating the isolation session in response to an isolation session termination user input;
receiving a design element modification user input to the first design element while the isolation session is not active, wherein the design element modification user input includes an instruction to modify a shape, a size, or a font of the first design element;
modifying the first design element based on the design element modification user input;
determining that a disassociation condition has been satisfied based on the design element modification user input and the isolation session not being active; and
automatically updating the design element association data structure to remove an association between the first design element and the second design element. 

7. (Currently Amended) The method of claim 1, further comprising: 
receiving a second design element modification user input to the first design element; and 
responsive to receiving the second design element modification user input: 
modifying the first design element based on the second design element modification user input; and 
modifying the second design element based on the isolation session being active and the second design element modification user input, the second design element being associated with the first design element.

13. (Currently Amended) A system comprising:
at least one processor;
memory storing a design element association data structure configured to store associations between design elements; and
memory storing instructions that, when executed, cause the at least one processor to implement an application, the application configured to:
receive a design element association user input that identifies a first design element disposed on a first artboard of a workspace displayed on a user interface of the application;
add an association record to the design element association data structure that associates the first design element with a second design element on a second artboard displayed on the user interface;
receive an isolation session-initiation user input that identifies one or more previously selected design elements that include the first design element on the first artboard;
activate an isolation session that includes the one or more previously selected design elements and the second design element, wherein the isolation session limits user interactions to a set of active design elements including the one or more previously selected design elements and an additional set of design elements identified by the association data structure;
enable modifications to the first design element to be propagated to the second design element based on the isolation session being active; and
prevent modification to other portions of the first artboard and the second artboard that are excluded from the isolation session;
terminate the isolation session in response to an isolation session termination user input;
receive a design element modification user input to the first design element while the isolation session is not active, wherein the design element modification user input includes an instruction to modify a shape, a size, or a font of the first design element;
modify the first design element based on the design element modification user input;
determine that a disassociation condition has been satisfied based on the design element modification user input and the isolation session not being active; and
automatically update the design element association data structure to remove an association between the first design element and the second design element.

16. (Currently Amended) The system of claim 13, wherein the application is further configured to receive a design element insertion user input to the first artboard while the isolation session is active; and 
responsive to receiving the design element insertion user input: 
insert a first new design element on the first artboard; 
insert a second new design element on the second artboard; and 
add an association record to the design element association data structure that associates the first new design element with the second new design element.

18. (Canceled)

19. (Currently Amended) A system comprising: 
at least one processor; 
memory storing a design element association data structure configured to store associations between design elements; and 
memory storing instructions that, when executed, cause the at least one processor to implement an application, the application configured to: 
receive an isolation session-initiation user input that identifies one or more previously selected design elements that include a first design element on a first artboard displayed on a user interface of the application; 
and activate an isolation session that includes the one or more previously selected design elements and a second design element identified by an association data structure, wherein the isolation session limits user interactions to a set of active design elements including the one or more previously selected design elements and an additional set of design elements identified by the association data structure; 
enable modifications to the first design element to be propagated to the second design element based on the isolation session being active; and 
prevent modification of at least one design element that is excluded from the isolation session based on the isolation session being active.
terminate the isolation session in response to an isolation session termination user input;
receive a design element modification user input to the first design element while the isolation session is not active, wherein the design element modification user input includes an instruction to modify a shape, a size, or a font of the first design element;
modify the first design element based on the design element modification user input;
determine that a disassociation condition has been satisfied based on the design element modification user input and the isolation session not being active; and
automatically update the design element association data structure to remove an association between the first design element and the second design element.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, the prior art of record, alone or in combination, do not teach or fairly suggest the limitations:
“terminating the isolation session in response to an isolation session termination user input; receiving a design element modification user input to the first design element while the isolation session is not active, wherein the design element modification user input includes an instruction to modify a shape, a size, or a font of the first design element; modifying the first design element based on the design element modification user input; determining that a disassociation condition has been satisfied based on the design element modification user input and the isolation session not being active; and automatically updating the design element association data structure to remove an association between the first design element and the second design element.”

Regarding Claim 13, the prior art of record, alone or in combination, do not teach or fairly suggest the limitations:
“terminate the isolation session in response to an isolation session termination user input; receive a design element modification user input to the first design element while the isolation session is not active, wherein the design element modification user input includes an instruction to modify a shape, a size, or a font of the first design element; modify the first design element based on the design element modification user input; determine that a disassociation condition has been satisfied based on the design element modification user input and the isolation session not being active; and automatically update the design element association data structure to remove an association between the first design element and the second design element.”

Regarding Claim 19, the prior art of record, alone or in combination, do not teach or fairly suggest the limitations:
“terminate the isolation session in response to an isolation session termination user input; receive a design element modification user input to the first design element while the isolation session is not active, wherein the design element modification user input includes an instruction to modify a shape, a size, or a font of the first design element; modify the first design element based on the design element modification user input; determine that a disassociation condition has been satisfied based on the design element modification user input and the isolation session not being active; and automatically update the design element association data structure to remove an association between the first design element and the second design element.”

These limitations, in specific combination as recited in independent claims 1, 13, and 19 define the patentability of these claims. Dependent claims 2, 4-9, 14, 16-17, and 20-21 are allowed for at least the same rationale.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.R.O./           Examiner, Art Unit 2173                                                                                                                                                                                             
/KIEU D VU/           Supervisory Patent Examiner, Art Unit 2173